FILED IN
                                                            1ST COURT OFAPPEALS
                                                              HOUSTON, TEXAS

                                    In The
                                                             OCT 0 5 2015
                             Court of Appeals              CHRISTOPHER A. PRINE
                                   For The                CLERK

                           First District of Texas



                             NO. 01-015-00063-CV



                           Patrick Cox, Appellants)

                                       V.


                            Cara Cox, Appellee(s)



                  On Appeal from the 245th District Court
                          Harris County, Texas
                       Trial Court Cause No. 2013-21966



                      APPELLANT'S ORIGINAL BRIEF

                                                                    Patrick Cox
                                                             Pro Se Appellant
                                                              247 Hedwig Rd
                                                                  832-495-9416
                                                                  855-280-1504
                                                      divorGe_cara@yahoo.com




NO. 01-015-00063-CV               Page 1 of 39            Cause: P Cox vs C Cox
              IDENTITIES OF PARTIES AND COUNSEL

      The following is a complete list of the names of all parties to the trial

court's final decree and their trial and appellate counsel.



Appellant/Respondent:                            Patrick Cox

Appellate Counsel for Patrick Cox:               Pro Se

Trial Counsel for Patrick Cox-                   Michael Delaney
                                                 929 Preston, Suite 200
                                                 Houston, Texas 77002
                                                 PH: 713-222-2767

Appellee/Petitioner:                             Cara Cox

Appellate Counsel for Cara Cox:                  Allan Daughtry
                                                 One Houston Center
                                                 1221 McKinneySt.
                                                 Suite 4100
                                                 Houston, Texas 77010
                                                 Office: (713) 554-9097

Trial Counsel for Cara Cox:                      Bobby K. Newman
                                                 3355 W. Alabama, Ste 444
                                                 Houston, Texas 77098
                                                 PH: 713-966-4444




NO. 01-015-00063-CV               Page 2 of 39                Cause: P Cox vs C Cox
                      TABLE OF CONTENTS

IDENTITIES OF PARTIES AND COUNSEL                       2

INDEX OF AUTHORITIES                                    4

STATEMENT REGARDING ORALARGUMENT                        5

STATEMENT OF ISSUES PRESENTED                           6

STATEMENT OF THE CASE                                   8

STATEMENT OF JURISDICTION                               9

ARGUMENTS AND AUTHORITIES

      OPENING STATEMENT                                 10

      MARITAL HISTORY                                   10

      SUMMARY OF BRIEF                                  12

      PRE TRIAL AND TRIAL MOTION ERRORS                 16

      OWELTY OF PARTITION DEED/LIEN                     23

      APPELLANT DUE AN OWELTY OF
          PARTITION AS TO APPELLEE'S
            SEPARATE PROPERTY                           34

      CONCLUSION AND RELIEF SOUGHT                      34

      PRAYER                                            36

CERTIFICATE OF COMPLIANCE                               37

CERTIFICATE OF SERVICE                                  38

APPENDIX                                                39



NO. 01-015-00063-CV        Page 3 of 39   Cause: P Cox vs C Cox
                        INDEX OF AUTHORITIES

TEXAS CONSTITUTION

      ARTICLE XVI, SECTION 50(c)                                 24

      ARTICLE XVI, SECTION 15                                    24

      ARTICLE XVI, SECTION 50(a)(3)                              32



CASES

      Wackenhut Corporation v. Jesse James
          Gutierrez (Texas Supreme Court
          Feb 6, 2015, Docket No 12-0136)                        18

      Eggemeyer v. Eggemeyer, 554 S.W.2d 137,                    23
          140 (Tex. 1977)

      Leighton v. Leighton, 921 S.W.2d 365, 368                  23
            (Tex. App.-Houston [1st Dist.] 1996,
             no writ


      Smith v. Smith, 22 S.W.3d 140                              23
            (Tex. App. 2000)



OTHER AUTHORITIES

      Texas Rules of Evidence                                    21

      Texas Rules of Evidence, Article X,
            Rule 1007                                            22




NO. 01-015-00063-CV              Page 4 of 39      Cause: P Cox vs C Cox
           STATEMENT REGARDING ORAL ARGUMENT

      Both parties are willing to present oral argument in this case if the

Court believes it will derive substantial benefit from the presentation of oral

argument in this case.

      Appellant has no objection to proceeding without oral arguments

should the Court determine it is not likely to derive substantial benefit from

the presentation of oral argument.




NO. 01-015-00063-CV               Page 5 of 39             Cause: P Cox vs C Cox
                STATEMENT OF ISSUES PRESENTED

      The Trial Court made both procedural errors and errors in its

evaluation of the evidence resulting in errors in the decisions rendered in

this case.



Issue 1:     The Trial Court made errors in trial motion rulings tied to pretrial
             prejudices resulting in bias in its treatment of the Appellant.


Issue 2:     The Trial Court improperly overruled admission of Appellant's
             revised inventory.

Issue 3:     The Trial Court failed to properly evaluate the evidence
             admitted in the case, and due to this error, the amount awarded
             in settlement of the community estate's potential claim against
             the separate property homestead of the Appellant was in
             excess of any reasonable evaluation of the evidence resulting
             in an award of money that is not supported by the evidence in
             the case and exceeds the amount of the community estate's
             rightful claim against the Appellant's separate property
             homestead. The Trial Court then awarded an owelty of partition
             deed/lien to Appellee that ignores the evidence admitted in the
             case by the Trial Court. This resulted in an owelty of partition of
             the Appellant's separate property homestead in violation of the
             Texas Constitution.



Issue 4:     These errors resulted in a violation of the Appellant's rights
             under the Texas Constitution.


Issue 5:     The Trial Court failed to award the Appellant an owelty of

NO. 01-015-00063-CV                Page 6 of 39              Cause: P Cox vs C Cox
            partition in the Appellee's separate property investment real
            property deriving from the community estate's claim to the
            earnings of the property during the marriage.




NO. 01-015-00063-CV              Page 7 of 39             Cause: P Cox vs C Cox
                        STATEMENT OF THE CASE

      Appellant acting pro se comes before this Honorable Court and

submits this Appellant's Original Brief. The 245th District Court is the Trial

Court in this matter.

      The Trial Court made both procedural errors and errors in its

evaluation of the evidence resulting in errors in the decisions rendered in

this case.


      Appellant asks this Court to correct those errors in the case rather

than remand the case for retrial since the error is easily corrected based on

the evidence admitted in the case.

      The Appellant is seeking, as relief from the Trial Court's actions, the

elimination of the owelty of partition deed/lien awarded to Appellee and the

reduction of the money amount to zero from $135,000.

      The also Trial Court ignored evidence that was clear in showing a

community estate claim against the Appellee's separate property and as a

result failed to award the Appellant an owelty of partition in the Appellee's

separate property investment real property deriving from the community

estate's claim to the earnings of the property during the marriage.

      Absent a correction of the error, Appellant asks that the case be

remanded for re-trial with appropriate instruction to the Trial Court.



NO. 01-015-00063-CV               Page 8 of 39              Cause: P Cox vs C Cox
                      STATEMENT OF JURISDICTION

      This is an appeal by Patrick Cox ("Cox"), a respondent in a civil case.

The 245th District Court had jurisdiction of the case on the merits.

      Notice of appeal was timely filed on January13, 2015 in accordance

with Rule 25.1(a) of the Texas Rules of Appellate Procedure.

      Th First Circuit Court of Appeals of Texas has jurisdiction pursuant to

Texas Rules of Appellate Procedure 25.1(b).




NO. 01-015-00063-CV              Page 9 of 39             Cause: P Cox vs C Cox
                  ARGUMENTS AND AUTHORITIES




                         OPENING STATEMENT

      Appellant acting pro se comes before this Honorable Court and

submits this Appellant's Original Brief.

      The 245th District Court is the Trial Court in this matter. The Appellant

will demonstrate that the Trial Court made both procedural errors and

errors in its evaluation of the evidence resulting in errors in the decisions

rendered in this case. Based on the trial record and for the reasons

described in this brief, this Court has ample reason to reverse and fix the

decision of the Trial Court, Appellant asks this Court to correct those errors

in the case rather than remand the case for retrial since the error is easily

corrected based on the evidence admitted in the case.




                              MARITAL HISTORY

      The parties were married on July 10, 2010 and separated on

February 11, 2013. After reconciliation was not possible, Appellee filed for

divorce in March 2013 and served Appellant in April 2013. Appellant

answered and agreed that the parties suffered irreconcilable differences

and should be legally divorced. The 245th District Court was the Trial Court


NO. 01-015-00063-CV              Page 10 of 39             Cause: P Cox vs C Cox
and heard the case on September 4, 2014 and rendered its Final Decree of

Divorce on December 23, 2014. The appeal to this Court concerns the

property distribution awarded to the Appellee by the Trial Court.

      Appellant earned a large income prior to marriage but due to a

reversal of fortunes at Appellant's business, Appellant did not earn a

sufficient income during the term of the marriage to support the family

formed from the marriage. The blended family consisted of Appellee and

Appellee's son from prior marriage and Appellant's adopted son lived in the

Appellant's separate property homestead during the entire term of the

marriage until the parties separated. Appellee did not work during the term

of the marriage. Appellee had her separate property residence and less

than $5,000 combined in retirement and less than $1,000 in non-retirement

accounts at the time of the marriage so contributed no money to the

household during the marriage. (See Exhibit CC-2.1 and CC-3.) Because of

Appellant's insufficient income and Appellee's nonexistent income during

the marriage, Appellant withdrew funds from Appellant's separate property

accounts to pay Appellant's mortgage and provide for household needs that

the community property income was unable to provide. (See Exhibit CC-2.1

and CC-2.2 and Reporter's Record page 127, lines 10 to 13.)




NO. 01-015-00063-CV              Page 11 of 39            Cause: P Cox vs C Cox
              SUMMARY OF APPELLANT'S APPEAL BRIEF

      In summary, the Appellant's brief consists of two parts. First, the Trial

Court erred in its pre-trial and trial day motion decisions and actions leading

to prejudicial behavior by the Trial Court against the Appellant and failure to

admit evidence that should have been admitted. Second the Trial Court

erred in its evaluation and application of the evidence admitted in the case

resulting in an award to the Appellee far in excess of Appellee's share of

any community property claim.

      If the Trial Court had not made the pre-trial and trial day motion errors

resulting in this prejudicial behavior and evidence exclusion, the Appellant's

trial counsel would have been permitted to both introduce significant

evidence in the case and to challenge the veracity and integrity of the

Appellee's inventory and proposed property settlement. These challenges

and examinations of the Appellee's information by Appellant's trial counsel

would likely have resulted in a completely different outcome in the Trial

Court's decision. If Appellee were to argue that it would have had no impact

then Appellee must explain why Appellee objected to the information since

a rational person does not argue to exclude evidence that is helpful to his

or her case. Appellant acknowledges that this appeal requires the

presentation of sufficient information from the Court Reporter's Record and



NO. 01-015-00063-CV              Page 12 of 39             Cause: P Cox vs C Cox
Clerk's Record to support the claims made. That information is in the

record.


      As this Court reviews the contents of this brief, Appellant believes it

will be clear that sufficient information was presented to the Trial Court that

had it given reasonable consideration and attention to such information, it

had sufficient information available to it to admit the rejected inventory and

proposed settlement provided by the Appellant and no owelty of partition

deed or lien would have been awarded to Appellee for the amount awarded

by the Trial Court.

      Second and certainly not least, the Trial Court erred in its application

of Texas Law and the Texas Constitution as concerns the money awarded

and the security of it by the owelty of partition deed. These errors, when

corrected, will reduce to zero the Appellee's monetary award and eliminate

the need for an owelty of partition deed that was granted in error by the

Trial Court to the Appellee in the amount of the monetary award.

      After trial on September 4, 2014, the Trial Court rendered its decision

on December 23, 2014 awarding money ($135,000.00) to the Appellee in

satisfaction of Appellee's claims against the community estate. The Trial

Court ordered that the money award was to be secured by an owelty of

partition lien/deed. Additionally, the Trial Court confirmed the separate

property nature of Appellee's and Appellant's separate property. All

NO. 01-015-00063-CV              Page 13 of 39             Cause: P Cox vs C Cox
separate property consisted of assets held by each party before marriage.

Neither party received any property during the marriage that would be

classified as separate property. The parties did not acquire any property

during the marriage the constituted community property.

      The Trial Court failed to award Appellant an owelty of partition in the

separate real estate investment property of Appellee after reviewing the

evidence. The evidence admitted clearly supports this award and this court

should correct the error of the Trial Court.

      The Appellant's use of separate property account funds to pay the

mortgage resulted in the creation of no community property estate as

concerns the Appellant's separate property homestead (acquired prior to

marriage and confirmed by the Trial Court as Appellant's separate

property). Since the Trial Court awarded $135,000 that was to be secured

by an owelty of partition deed/lien and since the Trial Court stated its

familiarity with the requirements of the homestead protection afforded

Texas residents and familiarity with the law concerning the owelty of

partition deed/lien, it is reasonable to conclude that the evidence must

support this money award from the community property interest in the

Appellant's separate property homestead or the money award must be

reduced to the amount that can be supported by the evidence.

      We do not know the Trial Court's findings of fact and conclusions of

NO. 01-015-00063-CV               Page 14 of 39            Cause: P Cox vs C Cox
law due to an error by the trial attorney for the Appellant who failed to timely

request this information from the Trial Court. However, we do know the

laws and the constitution of the State of Texas. We also do have the Trial

Court's own declarations of competence and specialized knowledge in the

matter to rely that this matter was certainly considered in the process. If the

Trial Court was fully aware of the law and constitutional limitations in this

area, any error in the amount awarded must necessarily be an error in

evaluation of the evidence. As the evidence was quite substantial and

technical and as the Trial Court did not have the assistance of testimony of

tax accountant's representing the Appellee and as we do have the

testimony of the Appellant who is an acknowledged expert in income tax

and financial matters as testified and not disputed by Appellee, it is not

unreasonable to believe that the Trial Court did the best it could to evaluate

the evidence and render its decision even if that decision was in error.

      While the Appellant acknowledges that the Trial Court does and

should have wide discretion in its findings in family law matters, that

discretion does not extend to ignoring the laws, the evidence, or the

constitution of the State of Texas in reaching its decisions. In this case, the

Trial Court did fail to properly interpret evidence and did make errors in its

decisions and in its application of Texas Law and the Texas Constitution

which should be corrected by this Court so that the laws of Texas remain

NO. 01-015-00063-CV               Page 15 of 39             Cause: P Cox vs C Cox
reliable and predictable to all parties in the State of Texas. Failure to

address the errors made could very well result in significant disruption of

the business and family law environment in the State of Texas.

      Due to the error in the money amount awarded to Appellee as an

owelty of partition deed/lien, Appellant appealed the decision of the Trial

Court and is specifically seeking revision of the amount of the monetary

award based on the evidence admitted at trial. Appellant believes the most

expedient method of resolving this error is a correction in the amount

awarded to Appellee at trial to an amount supported by the evidence

admitted in the case.




                     PRE TRIAL & TRIAL MOTION ERRORS

      Two pre-trial events led the Trial Court to reject the modified inventory
and proposed property distribution submitted by the Appellant.

      The first error occurred during the pre-trial phases of this case. The

errors led to a prejudicial environment towards the Appellant. This error

evolved from a dispute as to the completeness of the responses to

discovery provided to the Appellee by the Appellant. Appellant was late in

supplying the discovery responses to Appellee. As a result, Appellee filed a

motion to compel the responses and sought sanctions. Before the date of

the motion hearing, Appellant was able to complete and submit to Appellee

NO 01-015-00063-CV               Page 16 of 39             Cause: P Cox vs C Cox
a complete response to the discovery. Appellant then contacted Appellee's

counsel to confirm the hearing would be passed. Appellee's counsel did not

respond.

      The hearing was held as scheduled and Appellant was never advised

that the hearing was going forward. Although this may be considered

unprofessional on the part of Appellee's counsel to not respond, the clerk

for the Trial Court had contact information for Appellant but failed to make

any effort to reach Appellant. Based on prior actions of the Trial Court, the

Appellant could have reasonably expected the courtesy of a phone call

from the Trial Court informing him that the hearing would proceed and he

would need to appear that morning. As cited in Appellant's motion for

reconsideration of sanctions filed with the Trial Court in January 2014 (see

argument points 8 and 9), the Trial Court routinely called the Appellee's trial

counsel when he failed to appear at the court for a pretrial motion hearing.

This is not required of the Trial Court clerk, but the Trial Court had

established by precedent of its prior actions that its standard mode of

operation was to contact or make several attempts to contact missing

parties of scheduled hearings to confirm their intent to attend or not attend

the scheduled hearing.

      The Trial Court did not extend the same courtesy to the then pro se

Appellant as had previously been extended to Appellee's counsel and other

NO. 01-015-00063-CV              Page 17 of 39             Cause: P Cox vs C Cox
parties appearing before the Trial Court on dates when Appellant was

present for hearings. When Appellee's trial counsel failed to appear at a

scheduled hearing during earlier pretrial motions, the Trial Court made

several efforts to contact him to inform him that his presence was needed

to proceed with hearings. Appellant was advised that the Appellee's trial

counsel could not be reached and the matter would be re-scheduled.

Based on this history and based on Appellant's observation on other days

when hearings took place in this and other matters in the 245th District

Court, it was clearly routine for the Trial Court to instruct the court clerk to

attempt to contact missing counsel and to delay hearings until the party

was reached when someone was absent. The Appellant was acting

reasonably by expecting the same courtesy of the court clerk as was

extended to others. This courtesy was extended to Appellee's counsel, but

not to a pro se Appellant in the same case. The result was a decision in a

hearing that became a matter of disagreement in the case that was used by

Appellee's trial counsel at every opportunity to insert it into the arguments

and discussion in a clear attempt to prejudice the Trial Court against the
Appellant. It seems that it worked.

      After this series of events, Appellee's trial counsel would routinely
evoke the reminder to the court of this finding in December 2013 and use

this to give the Trial Court reason to treat Appellant in a prejudicial manner.
NO. 01-015-00063-CV               Page 18 of 39             Cause: P Cox vs C Cox
      At each hearing and request for extension, the subject of inadequate

discovery was worked into the discussion. Yet, at no point did the

Appellee's counsel, from receipt of the discovery in December 2013 to the

final motion to reset the trial date, file a motion to compel discovery citing

any specific deficiencies. It seems contrived to create a prejudicial

environment.


      At Appellee's final request for a reset trial date, he was even given

the approval from the Trial Court judge to request on an emergency basis

any motion to compel specific discovery responses that the Appellee's

counsel determined was missing. Appellee's trial counsel was promised

emergency consideration by the Trial Court of any such motion. During the

succeeding sixty plus days, this Court might be surprised to learn that

Appellee's counsel did not file a single motion to compel discovery. After

month's of haranguing the Appellant over the "inadequate" discovery

response, Appellee's trial counsel found it necessary or even potentially

helpful to file not one single motion to compel on any item of discovery he

previously claimed was inadequate. It is reasonable to conclude that entire

production concerning the discovery was little more than a ruse to distract

the Trial Court and prejudice it against the Appellant. It clearly worked.

      At the time of trial during motions, the Trial Court's previous ruling on

discovery was repeatedly evoked by Appellee's trial counsel at trial and the

NO. 01-015-00063-CV               Page 19 of 39             Cause: P Cox vs C Cox
Trial Court reminded of its finding as proof of continuing failure of Appellant

to comply with the Trial Court. This all was used to demonstrate support of

Appellee's trial counsel's motion to exclude the Appellant's revised

inventory from consideration by the Trial Court. (See Reporter's Record,

Page 15, line 14 to Page 17, line 19.)

      Besides the prejudicial environment, the Trial Court erred in ignoring

the substantial information in Appellant's pre-trial motions including a

motion for "Partial Summary Judgment as to Respondent's Marital Estate"

where Appellant provided the Court and Appellee's trial counsel with an

inventory of his assets and their value. Appellant provided an inventory to

the Trial Court and to the Appellee among other pertinent information. In

Appellant's motions, he provided the Trial Court with substantial information

he deemed relevant and about which he wished to inform the Trial Court,

the Trial Court ignored this information in overruling Appellant's request to

admit his inventory and permit him to challenge the inventory of the

Appellee. The Texas Supreme Court ruled earlier in 2015 that pre-trial

motions need not be re-submitted to the Trial Court during trial in order to

preserve error and for a party to avail itself of having satisfied an obligation

to provide the court with information it requires in a timely manner (See

Wackenhut Corporation v. Jesse James Gutierrez, Feb 6, 2015, Docket No

12-0136).

NO. 01-015-00063-CV               Page 20 of 39             Cause: P Cox vs C Cox
      To further compound the error, the Trial Court was given another

opportunity to redress this error. During testimony, the Trial Court observed

that the Appellee's inventory cited the Appellant's inventory as the source

for one of Appellee's inventory items. (See Reporter's Record, Page 133,

Line 5 to Line 15.)

      The Trial Court observed that, if the Appellee received no inventory

information from Appellant, her trial counsel would not have referenced that

information in Appellee's inventory that the Trial Court admitted. The Trial

Court briefly pointed this out to Appellee's trial counsel and made a brief

perfunctory inquiry that was inadequate to determine the source of the

information and failed to take notice of the pre-trial motions that cited the

data used by Appellee.

      To compound this error, Appellee's trial counsel responded that the

information came from another inventory source not prepared by Appellant

for purposes of this case. (See RR, Page 133, Line 10 to Line 13.) The Trial

Court accepted this but did not reverse the decision rejecting Appellant's
inventory. An innovatory prepared for another civil case in another court

cannot be deemed invalid under the Texas Rules of Evidence under any

rule or case law that the Appellant can find.

      The Trial Court erred by failing to conduct reasonable due diligence at

any minimal level when presented with inconsistent information and make

NO 01 -015-00063-CV              Page 21 of 39           Cause: P Cox vs C Cox
reasonable inquiries as to the actual source of the information.       Further

upon being advised that the Appellee was relying on another inventory type

of document in the case and was presenting excerpts from that evidence at

trial, the Trial Court failed to reverse itself or demand production of that

document in its entirety to determine if that document was an inventory and

met the requirements for Appellant to provide an inventory.

       There were many options available to the Trial Court to resolve the

inconsistency between being told no inventory existed only later to discover

an inventory being referenced and information constituting a de-facto

inventory from a pre-trial motion being used by the Appellee. Appellant was

unable to afford representation in the early stages of this case due to his

financial position. Because of this, Appellant's own trial counsel was

engaged on the case only a couple of months before trial and could not

answer the Trial Court as to the potential source in the time allotted. Had

the Trial Court granted sufficient time to inquire, demanded production of

the document used by Appellee, or made its own inquiries into the matter, it

would have determined the source of the information and overruled the

Appellee's objection to admission of Appellant's inventory. The Trial Court is

permitted under Texas Rules of Evidence, Article X, Rule 1007 to "prove

the content of a writing, recording, or photograph by the testimony,

deposition, or written statement of the party against whom the evidence is

NO. 01-015-00063-CV              Page 22 of 39            Cause: P Cox vs C Cox
offered. The proponent need not account for the original."

      In one case, the Trial Court took no action to correct the prejudicial

treatment it rendered. In the second event, the Trial Court did briefly and

perfunctorily but inadequately inquire into the inconsistencies in the

evidence it was presented by Appellee which lead to an error in decision on

admitting the evidence. These two errors led to Appellant not receiving fair

and just submission of evidence in this case for the Trial Court to consider

in rendering its decision and prejudiced handling of the case by the Trial

Court that is sufficiently egregious enough to warrant action by this Court.



                     OWELTY OF PARTITION DEED/LIEN

      The Trial Court erred in its award of an owelty of partition and its

associated money award to Appellee in the decree dissolving the marriage

and partitioning the assets.

     The decree grants to Appellee an owelty of partition deed/lien in the

amount of $135,000. The owelty of partition deed is granted against the

Appellant's separate property homestead. This amount was not supported
by the evidence admitted in the case and should be reduced to the amount

supported by the evidence by this Court.

     The error made has the effect of mischaracterizing separate property


NO 01-015-00063-CV               Page 23 of 39            Cause: P Cox vs C Cox
as community property and thereby denying Appellant his separate

property. When a court mischaracterizes separate property in this way, the

error requires correction or reversal. (See Eggemeyer v. Eggemeyer, 554
S.W.2d 137, 140 (Tex.1977); Leighton v. Leighton, 921 S.W.2d 365, 368

(Tex. App.-Houston [1st Dist.] 1996, no writ; and Smith v. Smith, 22 S.W.3d
140 (Tex. App. 2000)). If the award against the Appellant's separate

property homestead cannot be tied by the evidence to a valid claim

allowing for an owelty of partition, then the award and the owelty of partition

against Appellant's separate property homestead are invalid (Texas

Constitution, Article XVI Section 50(c)).

      The real property against which the owelty of partition deed/lien was

granted to Appellee is Appellant's separate property and is his homestead.

Both its character as Appellant's separate property and its character as his

homestead were confirmed by the Trial Court. Appellant acquired the

homestead many years prior to meeting and marrying the Appellee. As the

admitted evidence at trial proved, at no time was the homestead mortgage

re-financed to add the Appellee and at no time was the title modified to

reflect any form of ownership by the Appellee based on the evidence

admitted at trial. The real property is Appellant's separate property

homestead and this was undisputed by the Appellee at trial. The Texas

Constitution under Article XVI, Section 15 requires a written agreement

NO. 01-015-00063-CV              Page 24 of 39             Cause: P Cox vs C Cox
between the parties in order to partition the Appellant's separate property.

      In order to determine that the Appellee is entitled to an owelty of

partition deed/lien dollar amount, the Trial Court must determine the

following or the owelty of partition deed/lien is invalid. (Texas Constitution,

Article XVI Section 50(c))

      1.    The community estate has a potential reimbursement claim

against the Appellant's separate property homestead claim;

      2.    The community estate must have had sufficient earnings to pay

household expenses first and then provide funds to expend on the

Appellant's separate property homestead;

      3.    The community estate funds may have been expended on the

Appellant's separate property homestead in a manner that creates a valid

reimbursement claim to the community estate;

      4.    Since the Trial Court found neither party to have been at

greater fault in the dissolution of the marriage, the amount awarded to

Appellee must be fifty percent of the community estate's contribution to the

Appellant's separate property homestead, or as a corollary, the community
estate contribution must be twice the amount awarded to Appellee;

      5.    The Trial Court cannot award Appellee an owelty of partition

deed or lien against Appellant's separate property homestead for any
amount not directly from the community estate's claim against the

NO. 01-015-00063-CV              Page 25 of 39             Cause: P Cox vs C Cox
Appellant's separate property homestead since any award that derives

from any claim other than a community reimbursement claim against

Appellant's separate property homestead is invalid (Tex Const, Art XVI Sec

50(c) and Sec 50(a)(3)).

      At any step in this logical process where the answer to the question is

negative or the information fails to support the decision of the Trial Court,

the Trial Court should have decided that no owelty of partition is due or can

be made so no money award is due the Appellee from the Appellant's

separate property homestead. If the Trial Court did or should have reached

a stop at any step based on the court's record and the evidence admitted

and failed to do so, the Trial Court made reversible error. This Court should

address and correct that error if it can be shown that the Trial Court erred.

      In analysis of step 1 above, the Trial Court must determine in its

analysis of the evidence admitted that there is the potential for the

community estate to have a reimbursement claim against the Appellant's

separate property homestead before proceeding the step 2. Appellee's

inventory and proposed property settlement claimed reimbursement from

the community estate for payments of mortgage interest, mortgage loan

principal, and property taxes such that a potential claim existed and

required the Trial Court to determine what amount, if any, that could be

assigned to an owelty of partition deed or lien against the Appellant's

NO. 01-015-00063-CV              Page 26 of 39             Cause: P Cox vs C Cox
separate property homestead.

      In analysis of step 2 above, the Trial Court admitted into evidence the

Appellee's inventory and proposed property settlement and improperly

denied admission of the Appellant's inventory and proposed property

settlement. The Trial Court also admitted personal income tax returns and

associated other documents.

      In reviewing the evidence, the testimony, tax return and other

financial data admitted by the Trial Court at the request of Appellee

demonstrates clearly that the community estate had earnings of $151,621

during the term of the marriage from 2011 and 2012 tax years (See Exhibit

CC-2.1 and CC-2.2 and Reporter's Record page 127, lines 10 to 13.) This

amount was insufficient to pay the income taxes on the earnings, charitable

donations and other costs of operating the household that are

demonstrated on the tax return as a minimum of $81,293 for charitable

donations for 2011 (See Exhibit CC-2.2, Schedule A, line 16) and the

amount of $12,400 per month (Reporter's Record lines 7 to 21) in normal

living expenses for food, clothing, utilities and other normal and necessary

expenses of the family. This calculation (monthly living expense of $12,200

per month times 24 months equals $297,600 plus the joint charitable

donations of $81,293 for a total of $378,893 versus earnings of $151,621

and a prorata sum for 2012 for 6 of the 52 weeks (January to mid February

NO. 01-015-00063-CV             Page 27 of 39            Cause: P Cox vs C Cox
per RR Pg 127, lines 10 to 13) of $17,495 equals total income of $169,116

leaving a deficit of community expenses of $209,777 for 2011 and 2012)

shows that there were no community funds available for payment of the

mortgage payment or property taxes of the Appellant's separate property

homestead when community expenses are first removed from community

earnings before any remainder can be claimed by Appellee as advanced

from the community estate to the Appellant for separate property uses.

      In analysis of step 3 above, the Trial Court must determine that

community estate funds have been expended on the Appellant's separate

property homestead in a manner that creates a valid reimbursement claim

to the community estate

      A required part of this calculation, if step 2 had produced a

community estate claim, requires first determining the amount of the

principal reduction paid on the Appellant's mortgage from community
property funds. Costs such as interest, maintenance, and property taxes

are a community benefit used up by the community and not part of the

community estate's claim as correctly determined by the Trial Court

      Since the calculation in item 2 demonstrates that no community funds
could have been used to benefit Appellant's separate property homestead,

the Trial Court should stop here. No amount is due Appellee and owelty of
partition deed/lien cannot be used and is not needed since Appellee is not

NO. 01-015-00063-CV             Page 28 of 39           Cause: P Cox vs C Cox
due an owelty of partition of the Appellant's separate property homestead.

The entire amount should be found to be invalid and the owelty of partition

deed/lien found to be invalid in accordance with the Texas Constitution if

the owelty of partition does not derive from an allowed obligation as

enumerated in the Texas Constitution.

      In analysis of step 4 above, the Trial Court must determine the

amount of the community estate claim due to expenditure of community

estate funds to the benefit of the Appellant's separate property homestead.

That claim of the community estate is then properly awarded the

heightened security of the owelty of partition. The Trial Court should not

have reached this step since the Trial Court should have determined in step

2 that no community earnings could have been used by Appellant in

support of his community property homestead. However, the Trial Court did

award an owelty of partition to Appellee. To offer a complete analysis of the

error by the Trial Court, we should go forward with determining the amount

of the total of the community estate's claim. However, since we do not have

the Trial Court's findings of fact, we have to back into the number the Trial

Court would have had to find in the admitted evidence as the full amount of

the community estate's claim against the Appellant's separate property
homestead. That logical process might be best described as follows:

      (a) Since the Final Decree of Divorce awarded each party fifty
NO. 01-015-00063-CV             Page 29 of 39            Cause: P Cox vs C Cox
percent of the community estate;

      (b)   and since only the portion of the community estate's claim

against the separate property homestead of Appellant can be considered

valid as to the owelty of partition of Appellant's separate property

homestead awarded to Appellee by the owelty of partition (Tex Const Art

XVI, Sec 50(a)(3));

      (d) then we can conclude that the Trial Court must have determined

that the community estate claim was $270,000 or twice the owelty of

partition amount awarded to Appellee of $135,000.

      In other words, the wide latitude afforded the Trial Court in balancing

the community property does not extend to crossing the Texas

Constitution's boundary between homestead and non-homestead debt or

claim satisfaction. The partitioned amount of the homestead must be a part

of the whole of the homestead or must be derived from one of the allowed

exceptions in the Texas Constitution in order to become a partitioned award

secured by an owelty of partition deed or lien. If this is not supported by he

evidence, the owelty of partition is not valid. If the owelty of partition is not

valid, the amount of the award represents an error in evaluation of the

evidence and must be reduced to the correct amount, if any, that is

supported by the evidence.

       Therefore, the Trial Court must have determined based on the

NO. 01-015-00063-CV               Page 30 of 39             Cause: P Cox vs C Cox
evidence that the full $270,000 was spent from community estate funds for

reduction in mortgage principal or other permitted homestead expenditures

on Appellant's separate property homestead in order to award fifty percent

or $135,000 to Appellee. If the evidence does not support this award

because there were insufficient community earnings to allow for this

amount, the Court is obligated to render justice and reduce the money

award to the amount that can be identified as fifty percent of the community

estate funds used for Appellant's separate property homestead.

      In reviewing the evidence as discussed in items 2 and 3 above, the

tax return and other financial data admitted by the Trial Court at the request

of Appellee demonstrates clearly that the community estate had earnings of
far less than $270,000 and that, after household expenses, far less than

$270,000 was available to be used by the Appellant for mortgage principal

reduction. The actual mortgage principal reduction was $0 from community
estate funds based on the analysis of items 2 and 3 above.

      When reviewing the evidence, it is clear that the other costs of the

household for property taxes, food, clothing, gifts to the Appellee and other

items consumed all of the community earnings. This leaves no community

income to expend on the Appellant's separate property homestead. If no

community earnings were expended to the benefit of Appellant's separate

property homestead, the community estate has no claim to the Appellant's

NO. 01-015-00063-CV              Page 31 of 39            Cause: P Cox vs C Cox
separate property homestead that can be subject to an owelty of partition.

      The amount awarded by the Trial Court is $135,000 (one hundred

thirty-five thousand dollars). The correct amount that should have been

awarded based on the evidence presented is $0.

      In analysis of step 5 above, the Trial Court is only permitted to use

the owelty of partition lien/deed against the Appellant's separate property

homestead when dividing community estate property of a family homestead

as provided in the Texas Constitution (Texas Constitution, Article XVI,

Section 50(a)(3)). The Texas Constitution further provides in Article XVI

Section 50(c) that "no mortgage, trust deed, or other lien on the homestead

shall ever be valid unless it secures a debt described by this section,

whether such mortgage, trust deed, or other lien, shall have been created

by the owner alone, or together with his or her spouse, in case the owner is

married".

      The Texas Constitution is very clear that no deed or lien created on

separate property homestead of the Appellant by the Trial Court can be

valid if it derives from any source other than the division of the community

estate's claims directly against the Appellant's separate property

homestead or of the homestead of the Appellee and Appellant or of a

source as described in the other sub parts of Section 50(a) of the Texas

Constitution. The Trial Court judge was very clear that he understood that

NO. 01-015-00063-CV             Page 32 of 39            Cause: P Cox vs C Cox
the real property's character was that of Appellant's separate property

homestead and no evidence was admitted purporting to claim that the

homestead was a jointly owned homestead. The Trial Court correctly

confirmed the separate property ownership of the Appellant on the property.

The limitations on the use of the owelty of partition in the Texas Constitution

are very clear. It is only reasonable to conclude that the Trial Court must

have believed that any amount it awarded Appellee in this matter that is

secured by the owelty of partition deed/lien originated in the community

property claim against the separate property homestead of the Appellant.

      The corollary to this logical process is that any amount not supported

by the trial evidence is by default an error of the Trial Court's evaluation of

the evidence and should be corrected by this Court.

      Since the evidence admitted does not support the required

conclusions and since the Texas Constitution is clear as to when valid

claims develop and where the owelty of partition can be used and when the

owelty of partition becomes invalid and since the Trial Court clearly

understood the requirements of the law and the Texas Constitution, this

Court should correct the error of the Trial Court, and in accordance with the

Texas Constitution, invalidate the amount of owelty of partition and the

owelty of partition deed/lien.



NO. 01-015-00063-CV              Page 33 of 39             Cause: P Cox vs C Cox
   Appellant Due an Amount of Owelty of Partition as to the
                Appellee's Separate Property

      The Trial Court failed to award the Appellant an owelty of partition in

the Appellee's separate property which consisted of an investment in real

property deriving from the community estate's claim to the earnings of the

property during the marriage.

      The income tax return discussed above for 2011 (Exhibit CC-2.2)

provides on Schedule E the amounts of rent collected and the offsetting

deductions as well as the benefit to Appellee's separate property of the use

of community estate funds. Rent income of $19,425. Rental Expenses of

$4,838. Net income of $14,587. The net income produced by the property
was used to provide a reduction in the obligations of Appellee on her

separate property for mortgage interest of $14,661 and property taxes of

$5,814 or a total benefit from community earnings in 2011 of $20,475. Per

Exhibit CC-2.1, the tax year 2012 produced a benefit form the community

estate to the Appellee of $19,130. The total for 2011 and 2012 tax years

was $39,605. Fifty percent of that amount is $19,802.50

      Appellant asks that the Court correct this error and award Appellant

an owelty of partition for the amount of $19,802.50 due Appellant.



                      CONCLUSION AND RELIEF SOUGHT

NO. 01-015-00063-CV              Page 34 of 39             Cause: P Cox vs C Cox
      Appellant asks that this Court revise the amount of the cash awarded

and secured by an owelty of partition deed/lien by the Trial Court to the

amount properly due in accordance with the calculation determined by the

proper application of the law, the consideration of the evidence admitted,

and the Constitution of the State of Texas as presented in the Appellant's

brief above. The Appellee's award should be $0 owelty of partition of

Appellant's separate property homestead and the owelty of partition deed/

lien in favor of Appellee on Appellant's separate property homestead

invalidated. Finally, the Court should award Appellant an owelty of partition

deed/lien in Appellee's separate property investment real estate.

      If this Court should decide to reverse and remand for reconsideration

of the amount based on this evidence or based on the error demonstrated

In the Trial Court's actions, the Appellant asks that the Court grant such
relief as it deems fair and just including that the Trial Court be ordered to

reconsider and admit the evidence (specifically the Appellant's inventory

and proposed division of property) that was denied admission so that the

Appellant may seek to properly claim the funds due him from Appellee

under the laws of the State of Texas.




NO. 01-015-00063-CV             Page 35 of 39            Cause: P Cox vs C Cox
                                        PRAYER

      Appellant prays that this Court will order the relief sought by Appellant

in this appeal of the decision of the 245th District Court of Texas.



                         Respectfully Submitted by:



                                   Patrick Cox
                               Pro Se Appellant
                Mailing address:         247 Hedwiq Rd
               Telephone number:         832-495-9416
                Fax number:,             855-280-1504
               e-mail address:     divorce_cara@.vahoo.com




NO. 01-015-00063-CV                Page 36 of 39             Cause: P Cox vs C Cox
      CERTIFICATE OF COMPLIANCE WITH WORD COUNT

       Appellant acting pro se submits this Appellant's Original Brief and

certifies as required by Section 9.4(i)(3) of the TRAP that the brief complies

with the word count limitations of Section 9.4(i)(2) based on the reported

word count of the Appellant's word processing software used to prepare

this brief.




                                  Patrick Cox
                               Pro Se Appellant




NO. 01-015-00063-CV               Page 37 of 39            Cause: P Cox vs C Cox
                      CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served on the following
attorney of record by email in accordance with the Texas Rules of Appellate
Procedure on October 5, 2015.

email to:
Alan Daughtry by email: alan@alandauahtrvlaw.com
Attorney for Appellee



                                Patrick Cox
                             Pro Se Appellant




NO. 01-015-00063-CV             Page 38 of 39           Cause: P Cox vs C Cox
                           APPENDIX

APPENDIX A:           DECREE OF DISSOLUTION OF MARRIAGE




NO. 01-015-00063-CV         Page 39 of 39     Cause: P Cox vs C Cox
                                                                                                                JLpO
                                          CAUSE NO. 2013-21966

         IN THE MATTER OF                                §       IN THE DISTRICT COURT OF
         THE MARRIAGE OF                                 §
                                                         §
                                                                                                              tiwyt
         CARA COX                                        §       HARRIS COUNTY, TEXAS
         AND                                             §
         PATRICK COX                                     §       245th JUDICIAL DISTRICT


                                      FINAL DECREE OF DIVORCE                          17 T ¥ W~H

              On        IJl
                        Y/t"                ,2014 the Court heard this case.
                                                                                        District Clerk
                                                                                        npn j 3 Jfltt
                                                                               Time;                     Q,
     /.       Appearances                                                                Ham« county. Twtae ^
                                                                               By.
              Petitioner, CARA COX, appeared in person and through attorney of record/Sobby K.
     Newman, and announced ready for trial.                                                               yg sam
           Respondent, PATRICK COX, appeared in person and through attorney of record,
     Michael Delaney, and announced ready for trial.


     2        Record


              The record of testimony was duly reported by the official court reporter for the 245th
     Judicial District Court ofHarris County, Texas. *p flAnHa I      5.     Divorce

            IT IS ORDERED AND DECREED that CARA COX, Petitioner, and PATRICK COX,
     Respondent, are divorced and that the marriage between them is dissolved on the grounds of
     insupportability.


     6.     Child ofthe Marriage

           The Court finds that there is no child bom or adopted of the marriage of Petitioner and
     Respondent andthatnone is expected.


     7.     Division ofMarital Estate

             7.1    The Court finds thatthe following is a just andright division ofthe parties' marital
     estate, having due regard for the rights ofeach party.

            7.2     Assets Awarded to CARA COX

            IT IS ORDERED AND DECREED thatCARA COX shall be andis herebyawarded the
     following as her sole and separate property, and PATRICK COX is divested of all right, title,
     interest, and claim in and to that property:

                    W-l. All household furniture, furnishings, fixtures, goods, art objects,
                         collectibles, appliances, and equipment in the possession of CARA COX
                            or subject to her sole control;

                    W-2. All clothing, personal belongings, jewelry,silver, china, andother personal
                         effects in the possession of CARA COX or subjectto her sole control;

                    W-3. The funds on deposit, together with accrued but unpaid interest, in the
                            following banks, savings institutions, or other financial institutions:

-                           1.      100% of the Frost Bank, checking account no. xxx 1497, held in the
"S                                  name ofCARA COX;
H.
Op
Jf                          2.      100% of the Frost Bank, savings account ho. xxx2315, held in the
                                    name of CARA COX;
f>
g                           3.      100% of the Frost Bank, checking accountno. xxxl003, held in the
2                                   name of CARA COX;
L.
J*
|                           4.      100% of the Frost Bank, savings account no. xxx7777t held in the
z                                   name of CARA COX;
c
a

E
3

                                             Final Decree of Divorce
•a                                                  Page 2 of 16

a>
U
                     W-4. The following retirement accounts, money market accounts, brokerage
                          accounts, stocks, bonds, and securities, together with all dividends, splits,
                             and other rights and privileges in connection with them:

                             1.       100% of the Frost Bank Rollover IRA, account no. xxx3605, held
                                      in the name of CARA COX;

                     W-5. All policies of life insurance (including cash values) insuring the life of
                             CARA COX, including but not limited to the following:

                             1.       100% of the Guardian Group Term Life and AD&D Policies,
                                      insuring the life of CARA COX including the $30,000.00 policy
                                      and the $150,000.00 policy.

                     W-6. The 2008 Toyota Highlander motor vehicle, vehicle identification number
                          JTEDS41A582024848, together with all prepaid insurance, keys, and title
                          documents, currently in the possession of CARA COX,

                     W-7.    All interest in the Houstonian Membership held in the name of
                             PATRICK COX.


                     W-8. The sum of $135,000.00 payable by PATRICK COX to CARA COX,
                          pursuant to the additional provisions regarding such monies set out herein
                             below.



             73      Assets Awarded to PATRICK COX


           IT IS ORDERED AND DECREED that PATRICK COX shall be and is hereby
     awarded thefollowing as his sole and separate property, and CARA COX is divested of all right,
     title, interest, and claim in and to that property:

                     H-l.    All household furniture, furnishings, fixtures, goods, art objects,
\©
                             collectibles, appliances, and equipment in the possession of PATRICK
                             COX or subject to his sole control;

»                    H-2.    All clothing, personal belongings, and other personal effects in the
£                            possession of PATRICK COX or subject to his sole control;

                     H-3.    The funds on deposit, together with accrued but unpaid interest, in the
fN
                             following banks, savings institutions, or other financial institutions:

jj                           1.       100% of the Prosperity Bank, account no. xxx206I, held in the
|                                     name of PATRICK COX;
2


s

                                              Final Decree ofDivorce
•g                                                  Page 3of16
u
V
            2.     100% of the Allegiance Bank, account no. xxx5693, held in the
                   name of PATRICK COX;

            3.     100% of the Bank of America, account no.                   , held in
                   the name of PATRICK COX;

            4.     100% of the Greater Texas Federal Credit Union, account no.
                                       , held in the name of PATRICK COX;

            5.     100% of the IBC Bank, checking account no. xxx4775, held in the
                   name of PATRICK COX;


     H-4. The cash held by PATRICK COX's family members (brother and/or
          mother) for his benefit, in the amount of $100,000.00, if and to the extent
            such cash exists;

     H-5.   The following individual retirement accounts, money market accounts,
            brokerage accounts, investment accounts, stocks, bonds, and securities,
            together with all dividends, splits, and other rights and privileges in
            connection with them:

            1.     100% of the JD Ameritrade Account, account no. xxx0378, held in
                   the name of PATRICK COX;

            2.     100% ofthe Janus Account, account no. xxxl 864, held in the name
                   of PATRICK COX;

            3.     100% of the TD Ameritrade Account, account no. xxx0855, held in
                   the name of PATRICK COX;

            4.     100% of the Janus IRA Account, account no. XXX1865, held in the
                   name of PATRICK COX; and

            5.     100% of the Sterling Trust Rollover IRA Account, account no.
*
                   xxx9285, held in the name of PATRICK COX.


£    H-6.   All sums, whether matured or unmatured, accrued or unaccrued, vested or
            otherwise, together with all increases thereof, the proceeds therefrom, and
(N
            any other rights related to the following profit-sharing plans, retirement
2
C]
            plans, Keogh plans, pension plans, employee stock option plans, 401 (k)
            plans, employee savings plans, or disability plans:
I
            1.     100% ofthe Paychex 401(k) Account, account no. xxx2914, held in
                   the name of PATRICK COX.
B
4)
e

                            Final Decree of Divorce
Tj                               Page 4of 16
c
U
     H-7. All policies of life insurance (including cash values) insuring the life of
            PATRICK COX.

     H-8.   The 2011 Ford Expedition motor vehicle, vehicle identification number
            1FMJK1J56BEF34684, together with all prepaid insurance, keys, and title
            documents, currently in the possession of PATRICK COX

     H-9.   The 2007 Ford Mustang motor vehicle, vehicle identification number
            12VHT82H975277350, together withall prepaid insurance, keys, andtitle
            documents, currently in the possession of PATRICK COX.

     H-10. All interest in the business known as "Vpizza Restaurant", held in the
            name of CARA COX, including but not limited to all furniture, fixtures,
            machinery, equipment, inventory, cash, receivables, accounts, goods, and
            supplies; all personal property used in connection with the operation of the
            business; and all rightsand privileges, past,present,or future, arisingout of
            or in connection with the operation of the business, including the following
            specific accounts and property:

            1.     100% of the Frost Bank, account no. xxx5066, held in the name of
                   Vpizza Restaurant, which accountis currently frozen;


     H-ll. All interest in the business known as "CCLHR Enterprises, LLC", held
            in the name of CARA COX, including but not limited to all furniture,
            fixtures, machinery, equipment, inventory, cash, receivables, accounts,
            goods, and supplies; all personal property used in connection with the
            operation of the business; and all rights and privileges, past, present, or
            future, arising out of or in connection with the operation of the business,
            includingthe following specific accounts and property:

            1.     100% of the Frost Bank, account no. xxx4180, held in the name of
                   CCLHR Enterprises, LLC, which account is currently frozen;


^    H-12. Any and all interest in the business known as "Osborne Company",
S           should any such ownership interestexist in either of the parties, including
            but not limited to all furniture, fixtures, machinery, equipment, inventory,
3           cash, receivables, accounts, goods, and supplies; all personal property used
S           in connection with the operation of the business; and all rights and
3           privileges, past, present, or future, arising out ofor in connection with the
£           operation of the business.
E
3
z

g
E
3
8                           Final Decree of Di vorce
Q
-g                               Page 5of 16

3
                    H-13. Any and all interest in the business known as "Gozetti's Restaurant",
                          should any such ownership interest exist in either of the parties, including
                           but not limited to all furniture, fixtures, machinery, equipment, inventory,
                           cash, receivables, accounts, goods, and supplies; all personal property used
                           in connection with the operation of the business; and all rights and
                           privileges, past, present, or future, arising out of or in connection with the
                           operation of the business.


            7.4     Debts and Liabilities to CARA COX

            IT IS ORDERED AND DECREED that CARA COX shall pay, as a part ofthe division
     of the estate of the parties, and shall indemnify and hold PATRICK COX and his property
     harmless from any failure to so discharge, these items:

                    W-l. All encumbrances, ad valorem taxes, liens, assessments, or other charges
                         due or to become due on the real and personal property awardedto CARA
                         COX in this decree unless express provision is made in this decree to the
                           contrary.

                    W-2. All outstanding debts, charges, liabilities, and other obligations incurred
                         solely by CARA COX except as specifically set out otherwise in this
                           decree.



                    W-3. The following debts, charges, liabilities, and obligations:

                           1,        100% of the debt owed on the Frost Bank Line of Credit, account
                                     number xxx9001, held in the name of CARA COX;

                           2.        100% of the debt owed on the American Express Credit Card,
                                     account number xxxx3004, held in the name of CARA COX.

                    W-4. The personal loan held in the name of CARA COX and being payable to
                         Robert Clement, incurred for the payment of attorney's fees and expenses
                           in this matter.

                   H-l.   All encumbrances, ad valorem taxes, liens, assessments, or other charges
                          due or to become due on the real and personal property awarded to
                          PATRICK COX in this decree unless express provision is made in this
                          decree to the contrary.

                   H-2.   All outstanding debts, charges, liabilities, and other obligations incurred
                          solely by PATRICK COX except as specifically set out otherwise in this
                          decree.

                   H-3.   The following debts, charges, liabilities, and obligations:

                          1.        100% of the debt owed to Chase Slate, account number xxx9805,
                                    held in the name of PATRICK COX;

                          2.        100% of the debt owed on the Diners Club International Credit
                                    Card, account number xxxx9840, held in the name of PATRICK
                                    COX;

                          3.        100% of all debts, penalties, interestand other liabilities related to
                                    the IRS Tax Notice dated February 17,2014.


                   H-4.   Any andall debts, liabilities and other obligations existing or arising outof
                          the lawsuit instituted by the Receiver for PATRICK COX (Cause No.
                          D-l-GN-13-002633, Kelly Crawford, as the Receiver for PATRICK R.
                          COX and Team Advertising Services, Inc. v. CARA COX and CCLHR
                          Enterprises, LLC) against CARA COX.

                   H-5.   All attorney's fees, costs, and expenses incurred solely by PATRICK
                          COX related to this cause of action.

                   H-6.   All debts, charges, liabilities, and obligationsrelated to the business known
                          as "Vpizza Restaurant".

                   H-7.   All debts, charges, liabilities, and obligations related to the business known
o
                          as "CCLHR Enterprises, LLC.

                   H-8.   All debts, charges, liabilities, and obligations related to the business known
                          as "Osborne Company".

£                  H-9.   All debts, charges, liabilities, and obligations related to the business known
o
                          as "Gozetti's Restaurant".

     8.   Notice
e
»
E
3

8
Q                                           Final Decree of Divorce
"g                                               Page 7 of 16
«s

1
u
            IT IS AGREED AND ORDERED that each party shall send to the other party, within
     three days of its receipt, a copy of any correspondence from a creditor of taxing authority
     concerning any potential liability of the other party.


     9.      Judgment to Equalize Just and Right Division ofCommunity Estate
                                                                                                    ^0.
              9.1 For the purpose ofeffecting ajust and right division ofthe community estate made (p
     in this decree, IT IS FURTHER ORDERED AND DECREED that Petitioner, CARA COX is If
     awarded judgment of ONE HUNDRED THIRTY FIVE THOUSAND DOLLARS AND
     NO/100 ($135,000.00) against Respondent, PATRICK COX, with interest atrate ofsi* §mmM S~%
     Oppfper yearcompounded annually from the date of judgment, for which let execution issue.

             9.2     This judgment is part of the division of community property between the parties
     rendered by the Court after hearing evidence submitted to the Court on a reimbursement and other
     claims brought by CARA COX on behalf of the community estate and shall not constitute or be
     interpreted to be any form of spousal support, alimony, or child support.

            93      IT IS FURTHER ORDERED that to accomplish a just and right division between
     the parties, this judgment shall be secured by an Owelty Lien against the real property located at^  ,
                                                                                                     at LV*
     247 Hedwig Rd., Houston, Texas 77024. Respondent, PATRICK COX is ORDERED to \p
     execute and sign an Owelty Lien nlliiiliiil hereto lini'EidrfWBL " and any other documents                 >
     necessary to securethis Judgment with the property listed at 247 Hedwig Road, Houston, Texas
     77024 prior to the date of entryofthis order and to have same delivered to the offices of Bobby K.
     Newman, located at 3355 W. Alabama, Ste. 444, Houston, Texas 77098,by Diwumliei 23,20M
     at 5:00 p.m.                                                                      UtwiW tytbY\         t
                                                                                             •xm
     10.    FederalIncome Tax Liability                                                               ^£
             10.1 IT IS ORDERED that all Federal Income Tax liabilities of the parties accruing
     during the marriage of the parties shall be paid pursuant to the Federal Tax Code.

            10.2    IT IS ORDERED AND DECREED that for the calendar year 2014, each party
SO
     shall file an individual income tax return in accordance with the Internal Revenue Code.

°            10.3 IT IS ORDERED ANDDECREED that each party shall furnish such information
g>   to the otherparty as is requested to prepare federal income tax returns for 2014 withinthirty days
&    of receipt of a written request for the information, and in no event shall the available information
     be exchanged later than March I, 2015. As requested information becomes available after that
     date, it shall beprovided within ten days of receipt

            10.4    IT IS ORDERED AND DECREED that each party shall preserve for a period of
J    seven years from the date of divorce all financial records relating to the community estate. Each
     party is ORDERED to allow the other party access to these recordsto determineacquisitiondates
     or tax basis or to respond to an IRS examination within five days of receipt of written notice from


i3                                          Final Decree of Divorce
tj                                               Page 8 of 16
IS
'£
U
     the other party. Access shall include the right to copy the records.

             10.5 ITISORDERED AND DECREED thatCARA COX isresponsible forpayment of
     her taxes on her income and that PATRICK COX is responsible forpayment of his taxes on his
     income, except that PATRICK COX is 100% responsible for any and all tax debt related in any
     way to the Tax Noticeawarded hereto as "Exhibit 2" dated December 13,2014


     11.     No Alimony

             IT IS ORDERED AND DECREED that no provision of this decree shallbe construed as
     alimony under theInternal Revenue Code, except asthis decree expressly provides for payment of
     maintenance or alimony under the Internal Revenue Code.


     12.     UndividedAssets and Liabilities

            12.1 IT IS ORDERED AND DECREED that anyassets of the parties not awarded or
     divided by this Final Decree of Divorce are subject to future division as provided in the Texas
     Family Code.

              12.2 IT IS FURTHER ORDERED AND DECREED, as a partof the division of the
     community estate of the parties, that any community liability not expressly assumed by a party
     under this decree is to be paid by the party incurring the liability, and the party incurring the
     liability shall indemnify and hold the other party and his or her property harmless from any failure
     to so discharge the liability.


     13.     Confirmation ofSeparate Property

             13.1    The Court finds that certain described property is the separate property of each of
     the parties in this matter as providedherein below.

             13.2    Separate Property of CARA COX

             IT IS ORDERED that the following described property is confirmed as the separate
 o   property of Petitioner, CARA COX:

S.                   1.      The real property along with all improvements located at 5518
1                            Schumacher Lane, Houston, Texas 77056, including but not limited to
;*                           any escrow funds, prepaid insurance, Utility deposits, keys, house plans,
2                            homesecurity access and code, garage door opener, warranties and service
«                            contracts, and title and closing documents:
4)


I                            More formally being described as follows:
a
w
£
3
O
g                                            Final Decree of Divorce
•£                                                Page 9of 16

O
                           LOT 18, BLOCK 3, Larchmont Section 1, a subdivision in
                           Harris County, Texas, according to the map records of Harris
                           County, Texas.

                    2.     The following jewelry, clothing, andpersonal items:

                           a.     The black fur mink coat gifted to CARA COX by PATRICK
                                  COX;

                           b.     the gray fur minkcoat gifted to CARA COX by PATRICK COX;

                           c.     One paidof Onyx & Rose gold earrings purchase by CARA COX
                                  with her separatepropertymonies;

                           d.     One pair of champagne diamond earrings being gifted to CARA
                                  COX;

                           e.     The Vera Wang wedding dress gifted to CARA COX by
                                  PATRICK COX;

                           f.    The Chanel dress gifted to CARA COX by PATRICK COX;

                           g.    The diamond wedding band gifted to CARA COX by PATRICK
                                 COX; and

                          h.     The gold wedding band gifted to CARA COX by PATRICK
                                 COX.

             13.3   Separate Property of PATRICK COX

             IT IS ORDERED that the following described property is confirmed as the separate
      property andthe separate property liabilities of Respondent, PATRICK COX:

                    1.    Subject to the lien granted herein, the real property along with all
*                         improvements located at 247 Hedwig Road, Houston, Texas 77024,
^                         including but not limited to any escrow funds, prepaid insurance, utility
©                         deposits, keys, house plans, home security access and code, garage door
gj                        opener, warranties and service contracts, andtitle and closing documents:
                          More formally being described as follows:
-a-

2                         LOT 1, Claymore Oaks, a subdivision in Harris County,
*                         Texas, according to the map records of Harris County, Texas.

I                   2.    Tax Master's Inc.
z
£
E

g                                        Final Decree of Divorce
ta                                            Page 10 of 16

c

U
              a.   All interest in the stock of the business known as "Tax Masters,
                   Inc.", held in the name of PATRICK COX, including but not
                   limited to all furniture, fixtures, machinery, equipment, inventory,
                   cash, receivables, accounts, goods, and supplies; all personal
                   property used in connection withthe operation of the business; and
                   all fights and privileges, past, present, or future, arising out of or in
                   connection with the operation of the business.

             b.    AH debts, charges, liabilities, and obligations relatedto the business
                   known as "Tax Masters, Inc.".

             Pawn Tax Enterprises. Ltd.

             a.    All interest in the stock of the business known as "Pawn Tax
                   Enterprises, Ltd.", held in the name of PATRICK COX,
                   including but not limited to all furniture, fixtures, machinery,
                   equipment, inventory, cash, receivables, accounts, goods, and
                   supplies; all personal property usedinconnection withthe operation
                   of the business; and all rightsand privileges, past, present, or future,
                   arisingout of or in connection with the operation of the business.

             b.    Alldebts, charges, liabilities, andobligations related to the business
                   knownas "Pawn Tax Enterprises, Ltd.".


             TMLRS Enterprises. Ltd.

             a.    All interest in the stock of the business known as TMIRS
                   Enterprises, Ltd.", held in the name of PATRICK COX,
                   including but not limited to all furniture, fixtures, machinery,
                   equipment, inventory, cash, receivables, accounts, goods, and
                   supplies; allpersonal property used in connection with theoperation
                   of the business; andallrights and privileges, past, present, orfuture,
                   arising out of or in connection withthe operation of the business.

 O
             b.    Alldebts, charges, liabilities, andobligations related to the business
                   known as "TMIRS Enterprises, Ltd.".

£       5.   PR Cox & Associates CPA PC
    •




1-
             a.    All interest in the stock of the business known as "PR Cox &
8                  Associates CPA PC", held in the name of PATRICK COX
£                  including but not limited to all furniture, fixtures, machinery,
%                  equipment, inventory, cash, receivables, accounts, goods, and
|
z
                   supplies; all personal property used in connection with the operation
s
                   ofthe business; and all rights and privileges, past, present, orfuture,
i
g
q                           Final Decree of Divorce
•^                              Page 11 of 16
ts
'£
                   arising outof or in connection withthe operation of the business.

           b.     All debts, charges, liabilities, and obligations related to the business
                  known as "PR Cox & Associates CPA PC".

      6.   Team Advertising Services. LLC

           a.     All interest in the stock of the business known as "Team
                  Advertising Services, LLC", held in the name of PATRICK
                  COX including but not limited to all furniture, fixtures, machinery,
                  equipment, inventory, cash, receivables, accounts, goods, and
                  supplies; allpersonal property used inconnection with theoperation
                  of the business; and all rights and privileges, past, present, orfuture,
                  arising out of or in connection withthe operation of the business.

           b.     Alldebts, charges, liabilities, andobligations related to the business
                  known as "Team AdvertisingServices, LLC".

           c.     100% of the Prosperity Bank, account no. xxx5701, held in the
                  name of Team Advertising Services, Inc. DBA Tax Masters Racing,
                  asofMay31,2012;


      7.   AOC Ranches. LLC


           a.    All interest in the stock of the business known as "AOC Ranches,
                 LLC", held in the name of PATRICK COX, including but not
                 limited to all furniture, fixtures, machinery, equipment, inventory,
                 cash, receivables, accounts, goods, and supplies; all personal
                 property used in connection with the operation of the business; and
                 all rights and privileges, past, present, or future, arising out of or in
                 connection with the operation of the business.

           b.    All debts, charges, liabilities, and obligations related tothebusiness
*                known as "AOC Ranches, LLC".

2     8.   Trois Pilote Voiture. LLC

£          a.    All interest in the stock of the business known as "Trois Pilote
^                Voiture, LLC", held in the name of PATRICK COX, including
<3j              but not limited to all furniture, fixtures, machinery, equipment,
£                inventory, cash, receivables, accounts, goods, and supplies; all
£                personal property used in connection with the operation of the
|                business; and all rights and privileges, past, present, or future,
a                arising out of or in connection with the operation of the business.
c
V
E
3
U
o
Q                         Final Decree of Divorce
"g                             Page 12 of 16
*£
u
U
                               b.      AH debts, charges, liabilities, and obligations related to thebusiness
                                       known as "Trois Pilote Voiture, LLC".

                               c.      100% of the Prosperity Bank, account no. xxx7071, held in the
                                       name of Trois Pilote Voiture, LLC, as of May 31,2012.


                      9.       The following additional debts, liabilities, and other obligations:
                               a.      All liabilities, judgments, debts, or other obligations in any way
                                       related to TaxMasters or Patrick Cox's other businesses or personal
                                       liability of any kind whatsoever arising from actions taken by
                                       Patrick Cox or any of his agents or employees (pursuant to Cause
                                       No. D-A-GV-000486; State if Texas v. TaxMasters, Inc., TMIRS
                                       Enterprises, LLC d/b/a TaxMasters and Patrick R. Cox; 200*
                                       Judicial District, Travis County, Texas);

                              b.       All Judgments granted against Patrick R. Cox or any business
                                       owned in whole or in part by Patrick R. Cox in favor of the State of
                                       Texas;

                              c.       All attorney's fees, expenses, appellate costs and other obligations
                                       related in any manner whatsoever to the claims asserted against
                                       Patrick R. Cox and those businesses owned in whole or in part by
                                       Patrick R. Cox in Cause No. D-A-GV-000486.

     14.     Transfer and Delivery ofProperty

            14.1. Each party will, within ten days of receiving written notice from the other party,
     execute and deliver to the other party any deeds, bills of sale, assignments, consents to change of
     beneficiaries of insurance policies, tax returns, and other documents and will do or cause to be
     done any other reasonable and necessary acts and things as may be necessary to effectuate the
     provisions and purposes ofthis agreement. If either party fails to comply with thisprovision, that
     party willpayto theother all attorney's fees, costs, and other expenses reasonably andnecessarily
o
     incurred as a result of tiiat failure.

             14.2     PATRICK COX is ORDEREDto execute thefollowing documents prior to entry
^    ofthis order and to deliver such documents to Petitioner at the offices ofBobby K. Newman,
8P
A.   located at 3355 W. Alabama, Ste. 444, Houston, Texas 77098: f\ t                                            the real property located at 247 Hedwig Rd„ Hmufton, Texas 77024 in
                              mm'i-1 '                       luau- **$$'&
                      3.      All documents necessary to transfer ownership of the Houstonian
                              Membership to Cara Cox in her sole name.




              14.2 CARA COX is ORDERED to execute the following documents prior to entry of
      this order and to deliver such documents to Respondent at the offices of Michael DeLaney,
      located at 929 Preston, Suite 200, Houston, Texas 77002:

                      1.      A "Power of Attorney to Transfer Motor Vehicle in favor of PATRICK
                              COX on the 2011 Ford Expedition motor vehicle, vehicle identification
                              number 1FMJK1J56BEF34684, being awarded to PATRICK COX herein
                              above;

                      2.      A "Power of Attorney to Transfer Motor Vehicle in favor of PATRICK
                              COX on the 2007 Ford Mustang motor vehicle, vehicle identification
                              number 12VHT82H975277350, being awarded to PATRICK COX herein
                              above;



      IS.     Muniment of Title


              This decree shall serveas a muniment of title to transfer ownership of all properlyawarded
      to any party in this Final Decree of Divorce.


      16.     Change ofName
sp.

              IT IS ORDERED ANDDECREED that Petitioner's name ischanged from CARA COX
      to CARA ELIZABETH CLEMENT.
 op


      17.    Attorney's Fees
3
CI

             To effect an equitable division ofthe estate ofthe parties and as a part ofthe division, IT IS
x>
iJ
      ORDERED that each party shall be responsible for his or herown attorney's fees, expenses, and
U
XI    costs incurred as a result of legal representation in this case.
E
3
z



IU

a                                              Final Decree of Divorce
•n                                                 Page 14 of 16

'£
U
      18.     Court Costs


              IT IS ORDERED that costs ofcourt are to be borne by the party who incurred them.

      19.     Resolution of Temporary Orders

              IT IS ORDERED that Petitioner and Respondent are discharged from all further liabilities
      and obligations imposed by the temporary order ofthis Court rendered enDwuibu 10,2011. p,

      20.    Discharge from Discovery Retention Requirement

              IT IS ORDERED AND DECREED that the parties and their respective attorneys are
      discharged from the requirement of keeping and storing the documents produced in this case in
      accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.


      21.    Clarifying Orders

             Without affecting the finality ofthis Final Decree ofDivorce, this Court expressly reserves
      the right to makeordersnecessary to clarify and enforcethis decree.


      22.    ReliefNot Granted

              IT IS ORDERED that allrelief requested inthis case and not expressly granted is denied.
      This is a final judgment, for which let execution and all writs and processes necessary to enforce
      this judgment issue. This judgment finally disposes of all claims and allparties and is appealable.

      23.    Date ofJudgment




             SIGNED ON
                                          DEC2320U


0.


        APPROVED AND ACKNOWLEDGED AS TO FORM:




        CARA COX Petitionir




        PATRICK COX, Respondent



        APPROVED AS TO FORM ONLY:



        LILLY, NEWMAN & VAN NESS, L.L.P.

                                             r>

        BOBfiYjT NEWMAN
        State Bar No. 00791347
        3355 W. Alabama, Ste. 444
        Houston, Texas 77098
        Tel: (713)966-4444
        Fax: (713)966-4466
        Email: bknservice@lnvlaw.com
        ATTORNEY FOR PETITIONER,
        CARA COX




*


    o
        11
        MICHAEL DELANEY
        State Bar No. 057£4575
        929 Preston, Suite 200
        Houston, Texas 77002
        Tel: (713) 222-2767
        Fax: (713) 224-2889
o
        Email: mpdl958@earthlink.net
JO      ATTORNEY FOR RESPONDENT,
E       PATRICK COX
3
z

I
E
3

8                                      Final Decree of Divorce
Q
•a                                         Page 16 of 16
 4J
             y Qf ha**-,.
            •• *            tp     ♦.


            O;     J \        \ C
            O i "^        ~P" \ X
                                   -c


            K^l           ••?/
                     it




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   December 23. 2014



     Certified Document Number:         63623421




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY. TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com